Exhibit 10.1

RELEASE AND SEVERANCE AGREEMENT

1. This is a Release and Severance Agreement (“Agreement”) between Standard
Insurance Company, its predecessors, successors, parents, subsidiaries,
affiliates, officers, directors, employees, shareholders, agents, assigns,
attorneys and insurers (“Company”) and James B. Harbolt (“Employee”).

2. Employee’s employment ends on May 31, 2015 as the Company has determined,
that due to a reorganization the Employee’s position is eliminated. Effective
May 31, 2015 Employee’s status as an officer of the Company and Employee’s
status as an officer or director of any affiliates of the Company will also end.

3. The Company agrees to pay Employee the following payments and benefits in
exchange for the releases and other covenants contained in this Agreement:

(a) Severance Pay. Employee will receive severance pay in the total amount of
$750,000 (less applicable withholding).

(b) COBRA. If otherwise eligible, Employee may elect to continue group health
coverage in accordance with the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”). If Employee elects COBRA continuation, the Company shall pay Employee
an amount equal to Employee’s COBRA premium for the remainder of the month in
which the Employee last worked plus nine (9) additional months. Employee is
responsible for remitting Employee’s share of the COBRA premium to the Company’s
COBRA administrator. The Company’s payment of this sum of money to Employee will
in no way extend any continuation period the Employee is otherwise entitled to
pursuant to COBRA.

(c) Paid Time Off (PTO). Employee will receive payment for Employee’s accrued
but unused PTO (less applicable withholding).

(d) Outplacement Career Transition Services. The Company agrees to provide
outplacement career transition services (“Services”) through Right Management
Consultants pursuant to Company policy. If Employee enrolls in the program,
Services will commence on the Effective Date of this Agreement or the Employee’s
last day of employment, whichever is later.

The Company will pay the foregoing amounts under 3. (a), (b) and (c) in one lump
sum, payable to Employee within 5 business days after the Effective Date of this
Agreement or the Employee’s last day of employment, whichever is later. The
Employee has up to twenty-one (21) days from the receipt of this Agreement to
accept the offer of severance benefits or the offer of severance benefits will
be deemed rejected and withdrawn.

 

Confidential Release And Severance Agreement Page 1 of 5



--------------------------------------------------------------------------------

4. The parties acknowledge that the payments and benefits identified in
Paragraph 3 are above and beyond any wages and benefits to which Employee would
be entitled in the absence of this Agreement.

5. STIP and Other Compensation and Benefits. Employee is eligible to receive a
modified 2015 Short Term Incentive Program (“STIP”) payment which is subject to
all terms of the Management Committee 2015 STIP Award Agreement (“Award
Agreement”). The Pay Date (as defined in the Award Agreement) will be determined
as soon as practical, but will be no later than March 15, 2016. Employee’s
eligibility for any other benefits will also be governed by the terms of the
applicable plan document or program.

6. In consideration for the Company’s payments and benefits set forth above,
Employee agrees as follows:

(a) General Release of Claims. Employee forever releases the Company from all
claims, known or unknown, which Employee may have against the Company arising
out of or related to Employee’s employment or separation from employment. To the
fullest extent permitted by law, this release is a release of all past and
present claims, including but not limited to damages, back pay, wages,
compensation, any claims under or with regard to any benefit plan, general
damages, punitive damages, interest, attorney fees and reinstatement or other
injunctive relief, based on any claim of any nature including but not limited to
claims for contract, tort, wrongful discharge, any claims under local ordinance,
state or federal statute or the common law, including but not limited to any
claims alleging harassment, discrimination, or retaliation under any federal
state or local law, including but not limited to claims arising under Title VII
of the Civil Rights Act of 1964, the Fair Labor Standards Act, the Americans
with Disabilities Act, the Age Discrimination in Employment Act (“ADEA”) and the
Family and Medical Leave Act.

This release does not include: (i) any benefits vested as of Employee’s last day
of employment; (ii) claims that might arise after Employee signs this Agreement;
and (iii) claims that by law may not be released by means of a private agreement
without judicial or government supervision or approval. This Agreement does not
prevent Employee from participating in an investigation or filing a claim with a
government agency such as the Equal Employment Opportunity Commission; however,
by signing this Agreement, Employee waives any monetary recovery related to such
agency investigation or claim.

(b) ADEA Acknowledgment. As to the full release of all claims under the Age
Discrimination in Employment Act of 1967 (“ADEA”) Employee acknowledges that:

 

  (1) This Release is written in language Employee understands;

 

  (2) Employee is hereby advised in writing to consult with an attorney before
signing the Release;

 

Confidential Release And Severance Agreement Page 2 of 5



--------------------------------------------------------------------------------

  (3) This Release specifically releases claims under the ADEA;

 

  (4) This Release does not release claims under the ADEA which arise after the
date of this Release;

 

  (5) The consideration given by Company in exchange for the release of ADEA
claims is in addition to that to which Employee already is entitled;

 

  (6) Employee has been given a period of at least twenty-one (21) days within
which to consider the agreement; and,

 

  (7) Employee has a period of 7 days following the execution of this Release to
revoke this Release, by written notice to Holley Y. Franklin, VP Corporate
Secretary & Associate Counsel and this Release is not effective or enforceable
until 8 days following the execution of this Release (the “Effective Date”).

(c) Return of Company Property, Confidential Information and Documentation.
Employee certifies that he has returned all property belonging to the Company in
his possession or control including, but not limited to, any laptop, iPad, cell
phone, office keys, and employee identification card. Employee certifies all of
Employee’s work product, including all extracts, memoranda, notes or other
materials developed or obtained by Employee as a result of his employment with
the Company have been turned over to the Company. Employee further certifies
that he has permanently deleted all Confidential and Proprietary Information
belonging to the Company from his personal computer, any other electronic
devices in his possession or control, and his personal email account(s).
Employee certifies that he has not given Confidential and Proprietary
Information belonging to the Company to any other person or entity in any form
except for business purposes as required or permitted by the Company.
Confidential and Proprietary Information includes, but is not limited to,
non-public information related to the Company and all affiliated companies
business, business processes, business leads, financial data, customer lists,
intellectual property and all other information which is not otherwise public.

(d) Continuing Duty to Preserve Confidential and Proprietary Information.
Employee acknowledges the continuing duty under both statutes and common law
relating to Confidential and Proprietary Information and trade secrets. Employee
certifies that he shall continue to maintain the confidentiality of all
Confidential and Proprietary Information and trade secrets of the Company, the
unauthorized disclosure of which could cause serious and irreparable injury to
the Company and its affiliates, and shall continue to comply with the terms and
conditions of the Company’s Privacy and Confidentiality policy. Employee further
agrees to keep the terms of this Agreement confidential and not to disclose it
except under legal compulsion or to Employee’s spouse, attorney and/or financial
advisors. Employee agrees that before making any

 

Confidential Release And Severance Agreement Page 3 of 5



--------------------------------------------------------------------------------

disclosure permitted by this Paragraph, he will inform the person to whom the
disclosure is made of this confidentiality provision, and that they are bound by
its terms. This provision does not prevent or limit Employee’s participation in
any investigation or filing a claim with a government agency such as the Equal
Employment Opportunity Commission.

7. Non-Disparagement. The parties shall not disparage or cause another to
disparage, each other, and the Employee shall not disparage or cause another to
disparage the business operations or products of the Company verbally or in
writing, including but not limited to refraining from defamation, libel, or
slander or tortious interference with the contracts and relationships of the
Company. This provision does not prevent or limit Employee’s participation in
any investigation or filing a claim with a government agency such as the Equal
Employment Opportunity Commission.

8. Breach. Employee understands and acknowledges that Employee’s promises with
respect to confidentiality in Paragraphs 6(c)-(d), and non-disparagement in
Paragraph 7 are a material inducement for Company to enter into this Agreement.
Employee therefore agrees that if he should breach any of the provisions of
Paragraphs 6(c)-(d) or 7 it will be a material breach of the contract. In the
event the Employee breaches as described herein, then Employee agrees that he
will immediately be obligated to repay the full value of the severance benefits
described in Paragraphs 3(a)-(c) he received pursuant to this Agreement and that
Company may additionally seek any other remedies available in law or equity,
subject to Paragraph 12 below. In the event the Company breaches Paragraph 7 and
the breach occurs after the signing of this Agreement, the Company acknowledges
that the Employee’s claim for that breach arises after the signing of this
Agreement as described in Paragraph 6(a) (ii).

9. Entire Agreement. This Agreement contains the entire agreement and
understanding between the parties, and this Agreement supersedes and replaces
all other prior negotiations and proposed agreements, written or oral relating
to the subject matter hereof.

10. Severability. Every provision in this Agreement is intended to be severable.
In the event any term or provision of this Agreement is held invalid under any
law or ruling, any and all such other provision(s) or part(s) thereof shall
remain in full force and effect and continue to be enforceable.

11. This Agreement shall be construed in accordance with and governed by the
laws of the State of Oregon.

12. Agreement to Arbitration. The Company and Employee hereby agree to submit
any claim or dispute arising out of the terms of this agreement, to private,
confidential and binding arbitration by a single neutral arbitrator. Subject to
the terms of this paragraph, the arbitration proceeding shall be governed by the
Rules of the American Arbitration Association. The arbitrator shall be appointed
by agreement of the parties

 

Confidential Release And Severance Agreement Page 4 of 5



--------------------------------------------------------------------------------

hereto or, if no agreement can be reached, by the American Arbitration
Association pursuant to its rules. In the alternative, the parties may agree to
select an arbitrator from, and be bound by the rules of, a local arbitration
service. The decision of the arbitrator shall be final and binding on the
parties to the arbitration, and judgment thereon may be entered in any court
having jurisdiction. The parties agree the Federal Arbitration Act applies. The
parties shall split the costs of any such arbitration and each party shall bear
its own attorney fees and witness expenses. This arbitration procedure is
intended to be the exclusive method of resolving any claim relating to the
obligations set forth in this agreement.

Each party is entering into this agreement voluntarily.

Standard Insurance Company By:

/s/ J. Greg Ness

Title:

CEO

Date:

5-28-2015

Employee

I am signing this Agreement voluntarily for the valuable consideration listed
herein.

 

By:

/s/ James B. Harbolt

James B. Harbolt Date:

5-28-2015

 

Confidential Release And Severance Agreement Page 5 of 5